Exhibit 10.1

LOGO [g88063img001.jpg]

SECOND AMENDMENT TO AMENDED AND

RESTATED REVOLVING LINE OF CREDIT LOAN AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN
AGREEMENT (“Agreement”), dated as of September 1, 2006, by and between WILLIAM
LYON HOMES, INC., a California corporation (“Borrower”), and CALIFORNIA BANK &
TRUST, a California banking corporation (“Lender”), with reference to the
following facts:

RECITALS

A. Lender currently has extended to Borrower a borrowing base revolving line of
credit in the maximum sum of Seventy Million Dollars ($70,000,000.00) (“Loan”)
from Lender for the purpose of providing Borrower with funding for the
acquisition and development of residential lots, the construction of existing
and future residential home projects, and the issuance of letters of credit for
the payment of costs incurred or associated with said projects. The terms and
conditions of the Loan are more particularly set forth in that certain Amended
and Restated Revolving Line of Credit Loan Agreement dated as of September 16,
2004, by and between Borrower and Lender (as the same has been or may be amended
or modified from time to time, Loan Agreement”). All capitalized terms not
specifically defined herein shall have the meanings given to such terms in the
Loan Agreement.

B. The Loan currently is evidenced by a Fourth Amended and Restated Construction
Loan Promissory Note dated for reference purposes as of July 19, 2005, given by
Borrower to Lender (as the same has been and may be amended from time to time,
“Current Note”).

C. The Loan is secured by, among other things, the “Deed of Trust” (as defined
in the Loan Agreement).

D. This Agreement, the Current Note and the other documents evidencing or
relating to the Loan collectively shall be referred to as the “Loan Documents.”

E. Borrower has requested that Lender modify the Loan by, among other things,
extending the “Initial Line Term” to September 21, 2008, and extending the
“Maturity Date” to September 21, 2009.

F. Lender is willing to consent to the modifications to the Loan Documents set
forth herein, subject to the terms and conditions set forth below.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The preamble, recitals and any exhibits hereto are hereby
incorporated into this Agreement.

 

1



--------------------------------------------------------------------------------

2. Loan Extension.

2.1 New Definitions. As a result of the extension of the term of the Loan
described above, the following definitions in the Loan Agreement shall be
revised as follows:

“Initial Line Maturity Date” shall mean September 21, 2008.

“Initial Line Term” shall mean that period continuing from the date hereof and
ending on the Initial Line Maturity Date of September 21, 2008.

“Maturity Date” means September 21, 2009, subject to the Loan reduction
requirements set forth in Section 2.1.7 of the Loan Agreement, or (b) such
earlier date upon the acceleration of the repayment of the Loan as provided in
the Loan Documents after the occurrence of the Event of Default.

“Reduction Period” shall mean, as set forth in Section 2.1.7 of the Loan
Agreement, that period commencing on September 21, 2008 (at the conclusion of
the Initial Line Term) and continuing to September 21, 2009 (at the Maturity
Date), during which period (a) all existing Qualified Projects entered into the
Borrowing Base as of the Initial Line Maturity Date shall remain in the
Borrowing Base, but during which Lender’s obligation to include any new
Qualified Projects into the Borrowing Base shall terminate, and (b) the
“Commitment Amount” shall be reduced on a quarterly basis to the applicable
“Reduced Commitment Amount” (both as defined in the Loan Agreement).

2.2 Amendment and Restatement of the Current Note. Borrower shall execute and
deliver to Lender a Fifth Amended and Restated Promissory Note of even date
herewith (the Current Note, as amended by said document, shall hereafter be
referred to as the “Note”) evidencing the increase in the amount of the Loan and
the maximum Commitment Amount as described herein. All references in the Loan
Documents to the Current Note shall be revised to refer to the Note, as amended
and restated.

3. Loan and Letter of Credit Fees. During the extended term of the Loan,
Borrower will continue to be required to pay to Lender the following fees:

3.1 Borrower shall pay to Lender during the remaining term of the Loan a
“Commitment Fee” on a periodic basis to be calculated as follows:

“Commitment Fee” means that certain facility fee (a) that is calculated, during
the Initial Line Term, at the rate of 0.35% per annum on the full Commitment
Amount, and (b) that is calculated, during the Reduction Period, at the rate of
0.35% per annum based on the then-applicable Reduced Commitment Amount, and all
said fees shall be payable pursuant to Section 2.5.1 below. Said fees shall be
paid in advance on a quarterly basis such that: (i) during the Initial Line
term, each quarterly fee payment shall be based on 0.0875% of the full
Commitment Amount, and (ii) during the Reduction Period, each quarterly fee
payment shall be based on 0.0875% of the then-applicable Reduced Commitment
Amount.

3.2 Upon the issuance of each “Letter of Credit” (as defined in the Loan
Agreement) during the remaining term of the Loan, Borrower shall pay to Lender a
“Letter of Credit Fee” to be calculated as follows:

“Letter of Credit Fee” means that certain fee due and payable by Borrower on
each Letter of Credit issued hereunder, which fee shall be calculated at the
rate of one percent (1.00%) per annum on the face amount of the Letter of
Credit, and said fee shall be

 

2



--------------------------------------------------------------------------------

payable as a condition to the issuance of each Letter of Credit and on each
twelve-month anniversary of the issuance date of said Letter of Credit, if said
Letter of Credit is to be extended beyond a twelve-month term.

4. Maximum Allowed Advances. As used in the Loan Documents, during the extended
term of the Loan, the term “Maximum Allowed Advance” shall have the following
definition from and after the date hereof:

“Maximum Allowed Advance” shall have the following meanings:

 

  •   Entitled Land: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Lots shall not exceed the lesser of (i) fifty percent
(50%) of Total Project Costs, or (ii) fifty percent (50%) of the Appraised Value
for said Land, subject to Lender’s approval.

 

  •   Lots Under Development: The sum of all Advances and Reserved Allocations
committed but not disbursed for said Lots shall not exceed the lesser of
(i) seventy percent (70%) of Total Project Costs, or (ii) seventy percent
(70%) of the Bulk Finished Lot Value for said Lots, subject to Lender’s
approval.

 

  •   Developed Lots: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Lots shall not exceed the lesser of (i) seventy
percent (70%) of Total Project Costs, or (ii) seventy percent (70%) of the Bulk
Finished Lot Value for said Lots, subject to Lender’s approval.

 

  •   Spec Homes: The sum of all Advances and Reserved Allocations committed but
not disbursed for said Homes shall not exceed the lesser of (i) eighty-five
percent (85%) of Total Project Costs, or (ii) seventy-five percent (75%) of the
Base Appraisal for said Homes, subject to Lender’s approval.

 

  •   Presold Homes: The sum of all Advances and Reserved Allocations committed
but not disbursed for said Homes shall not exceed the lesser of (i) ninety
percent (90%) of Total Project Costs, or (ii) eighty percent (80%) of the Base
Appraisal for said Homes, subject to Lender’s approval.

5. Amendment to Deed of Trust. Each Deed of Trust shall be amended to secure the
obligations under the Note and the other Loan Documents, as amended herein.

6. Conditions Precedent. In no event shall Lender have any obligation to close
this transaction unless and until all of the following conditions are satisfied:

6.1 No Defaults. There shall be no: (a) uncured, material default hereunder or
under the Loan Documents; (b) continuing representation, covenant or warranty
hereunder or under the Loan Documents that is false or misleading in any manner;
and (c) event currently existing which, with the passage of time, will result in
a material default or the falsity of any continuing representation, covenant or
warranty hereunder or under the Loan Documents.

6.2 No Financial Change. There has been no material adverse change in
Borrower’s, financial condition since the closing of the Loan.

6.3 Payment Of Lender’s Costs. Borrower shall pay all of Lender’s costs and
expenses incurred in connection with the documentation and closing of the
modifications to the Loan

 

3



--------------------------------------------------------------------------------

Documents described herein, including without limitation all attorneys’ fees and
other closing fees and costs.

6.4 Title Endorsement. If required by Lender, the issuance to Lender of a CLTA
Form 110.5E endorsement (or any substantially equivalent endorsement(s) as
reasonably approved by Lender) to each ALTA Lender’s Title Policy for each Deed
of Trust in form satisfactory to Lender and insuring the continued first lien
priority of the Deed of Trust, except for such exceptions as may be approved by
Lender in its sole discretion.

6.5 Additional Documents. Lender shall have received all additional documents
executed by Borrower, as required by Lender in connection with this Agreement,
including, without limitation, the Note, an updated “Borrowing Base Certificate”
(as defined in the Loan Agreement), and, if reasonably required by Lender, any
amendment to any existing Deed of Trust reflecting the extension of the Loan as
provided herein.

7. Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

7.1 No Default. No default or event of default under any of the Loan Documents
has occurred that remains uncured, and no event has occurred which, with the
giving of notice or the passage of time, or both, would constitute a default or
an event of default under any of the Loan Documents.

7.2 Representations and Warranties. As of the date hereof, all of the warranties
and representations contained in all of the Loan Documents remain true, correct,
complete and accurate.

7.3 No Claims or Defenses. As of the date hereof, neither Borrower nor its
managing member has any claims against Lender nor defenses to the enforcement of
any of the Loan Documents in accordance with their respective terms, as amended
by this Agreement.

7.4 Financial Covenants. Borrower acknowledges and agrees that the financial
covenants contained in the Loan Documents are in full force and effect and shall
be monitored by Lender based on the financial reports to be provided under the
Loan Agreement.

7.5 Satisfaction of Conditions. All of the conditions precedent set forth above
have been fully satisfied.

8. Further Assurances. Borrower agrees to perform such other and further acts,
and to execute such additional documents, agreements, notices or financing
statements, as Lender deems necessary or desirable from time to time to create,
preserve, continue, perfect, validate or carry out any of Lender’s rights under
this Agreement and the other Loan Documents.

9. Integration. All rights, remedies, powers and interest provided for Lender
herein are in addition to the rights, remedies, powers and interests provided
for Lender in the Loan Documents, the terms and provisions of which are
incorporated herein by this reference and made a part hereof. If and to the
extent any term or provision hereof is inconsistent with any term or provision
of the Loan Documents, the term or provision of this Agreement shall prevail.

10. Entire Agreement; Amendments. This Agreement and the other Loan Documents
contain the entire agreement between Borrower and Lender with respect to the
Loan Documents, and all prior negotiations, commitments, understandings and
agreements are superseded by this Agreement and the Loan Documents. No
amendment, modification, supplement, extension, termination or waiver of any
provision of this Agreement, any Loan Document, or any other

 

4



--------------------------------------------------------------------------------

agreement executed in connection with any of the foregoing shall be effective
unless in writing and signed by Lender and Borrower, and then only in the
specific instance and for the specific purpose given.

11. Governing Law. The Loan Documents shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California,
without regard to its conflict of laws principles.

12. Section Headings. The section headings of this Agreement are included for
convenience only, and shall not affect the construction or interpretation of any
provision of this Agreement.

13. Attorneys’ Fees. If any action or other proceeding is brought to interpret
or enforce any provision of this Agreement, the prevailing party shall be
entitled to recover attorneys’ fees and expenses.

14. Binding Effect. This Agreement and the other Loan Documents shall be binding
upon, and shall inure to the benefit of, Borrower and Lender and their
respective successors and assigns, or heirs and personal representatives, as
applicable, subject to any provision of the Loan Documents restricting transfers
of the Property.

15. Severability of Provisions. No provision of this Agreement or any other Loan
Document that is held to be inoperative, unenforceable and invalid shall affect
the remaining provisions, and this and all provisions of this Agreement and the
Loan Documents are hereby declared to be severable.

16. Miscellaneous. No reference to this Agreement is necessary in any instrument
or document at any time referring to the Loan Documents. A reference to the Loan
Documents shall be deemed a reference to such document as modified hereby.

17. No Commitment. The furnishing of this Agreement and other modification
documents shall in no way be construed as a commitment by Lender to modify,
amend, extend or otherwise alter the Loan Documents. Lender shall be under no
obligation to close the transaction evidenced by this Agreement unless this
Agreement and all related documents are returned to Lender fully executed by
Borrower, and unless this Agreement is actually executed by Lender and delivered
to Borrower.

18. No Other Amendments. Except as expressly amended herein, the Loan Agreement,
and all of the other Loan Documents remain unmodified and in full force and
effect.

19. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Borrower and Lender as
of the date first above written.

 

BORROWER: WILLIAM LYON HOMES, INC., a California corporation By:  
/s/    RICHARD S. ROBINSON   Richard S. Robinson, Senior Vice President By:  
/s/    MICHAEL D. GRUBBS  

Michael D. Grubbs, Senior Vice President

LENDER: CALIFORNIA BANK & TRUST, a California banking corporation By:  
/s/    KIM JOHNSON

Name:   Kim Johnson

Its:   Vice President

 

Signature Page 1